t c summary opinion united_states tax_court scott a and selina r mcclure petitioners v commissioner of internal revenue respondent docket no 14086-08s filed date scott a and selina r mcclure pro_se richard j hassebrock for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the sole issue for decision is whether petitioners are entitled to claim dependency_exemption deductions for two children of scott mcclure petitioner by a previous marriage when they petitioned the court petitioners resided in west virginia background in petitioner divorced deanna mason mcclure the final divorce order awarded custody of their two young children to her and provided that petitioner would have the benefit of the personal exemptions for the children on state and federal income taxes the final order is not signed by petitioner or his former wife but is signed by their attorneys throughout petitioner’s former wife was the custodial_parent of both children on their joint federal_income_tax return petitioners claimed dependency_exemption deductions for the two children petitioners did not attach to their return form_8332 release of claim to exemption for child of divorced or separated parents respondent disallowed the dependency_exemption deductions 2respondent concedes that petitioners are entitled to a dependency_exemption deduction for their granddaughter and are entitled to a child_tax_credit for discussion a taxpayer may claim a dependency_exemption deduction for each dependent sec_151 a divorced noncustodial_parent may claim a dependency_exemption deduction for a child if certain conditions are met one condition is that the custodial_parent must sign a written declaration that he or she will not claim the child as a dependent the noncustodial_parent must attach the written declaration to his or her return on which the child is claimed as a dependent sec_152 the custodial_parent must make the written declaration in such manner and form as the secretary may by regulations prescribe id the regulations provide that the custodial_parent may make the required declaration on form_8332 or in another document that conforms to its substance sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires among other things the signature of the custodial_parent confirming his or her consent to releasing the dependency_exemption to the noncustodial_parent petitioners do not dispute that they attached no form_8332 to their return they contend however that they attached a copy of the final divorce order to their return the record is unclear on this point in any event the final divorce order does not conform to the substance of form_8332 as required by the applicable regulations in 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir this court held that the requirements of sec_152 were not met by the taxpayer’s attaching to his return portions of divorce orders that were not signed by the custodial_parent but were instead signed by her attorney and then only as to form id pincite the court stated satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 id pincite unlike the attorney’s signature in miller the signature of deanna mason mcclure’s attorney on the final divorce order was not qualified as indicating approval only as to form we do not believe however that this circumstance provides petitioners any greater relief form_8332 would have required deanna mason mcclure’s signature affirmatively indicating her consent to release the dependency_exemption to petitioner without her 3we need not and do not reach the question of whether a form_8332 could be validly executed on behalf of a custodial_parent by an attorney who was authorized to represent the custodial_parent with respect to federal_income_tax matters there is no indication in the record that the attorney who signed the final divorce order on mrs mcclure’s behalf was authorized to represent mrs mcclure with respect to her federal income taxes signature the final divorce order does not conform to the substance of form_8332 as required by the regulations petitioners rely upon instructions in publication exemptions standard_deduction and filing information for use in preparing their return those instructions are consistent with our holding the instructions indicate at p that for tax_year the noncustodial_parent could satisfy the requirements of sec_152 by attaching to his or her tax_return in lieu of a form_8332 certain pages of a divorce decree or separation agreement made after the instructions specify however that the noncustodial_parent must attach all relevant pages of the divorce decree or separation agreement including the signature page with the other parent’s signature 4we note that an earlier short-lived statutory amendment might have provided petitioners relief specifically sec of the working families tax relief act of publaw_108_311 118_stat_1173 amended sec_152 effective for tax years beginning after date to allow a divorced noncustodial_parent to claim his or her child as a dependent if a decree of divorce or separate_maintenance or written_separation_agreement between the parents provided that the noncustodial_parent would be entitled to any deduction allowable under sec_151 this provision was retroactively eliminated by a subsequent technical correction effective for tax years beginning after date see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 5although not applicable to the case before us final regulations provide that to satisfy the requirements of sec_152 a court order or decree or a separation agreement may not serve as a written declaration sec_1_152-4 continued petitioners suggest that because they were allowed dependency_exemption deductions for petitioner’s children for earlier tax years they should also be allowed the deductions for the record is vague as to what happened in earlier years but the law is clear that respondent’s allowing the deductions in earlier years does not estop him from denying them for see 338_f2d_968 4th cir affg tcmemo_1964_58 to reflect the foregoing and respondent’s concessions decision will be entered under rule continued income_tax regs these final regulations apply to taxable years beginning after date sec_1_152-4 income_tax regs
